Ludeling, O. J.,
dissenting. The plaintiff sues for seven hundred dollars damages sustained by him from the gross carelessness of the employees of the company in not delivering his trunk at its destination in proper time. •
The evidence shows that plaintiff, a merchant tailor, sent one of h'is employees to Jackson, Miss,, to collect debts and to exhibit samples of cloths to his customers and take their orders; that he bought a ticket for Jackson, Miss., and the foreman of Gonthier had the baggage chocked. He swears he asked to have it checked to Jackson, Miss.', and *69it appears the trunk had a card on it marked “Jackson, Miss.”. It appears that alter the clerk of Gonthier was on the car, and when the 'train was in motion, he told the conductor he wished his trunk put off at Jackson, Miss. Whether this request was the result of discovering 'that a wrong check had been given him or not, is not established. The conductor replied that his trunk was not on that train, but would come on the next day. The next day, on inquiring for his trunk, ho was informed that it had gone on to Philadelphia.
It is clear to my mind that the company alone was in fault in not delivering the baggage of the passenger at the proper point and at the ■same time with the passenger. He had paid for that service, and the •carrier had obligated itself to perform it.
Whether the_loss of business or profits be too’ remote and uncertain or not, I will not discuss; but it cannot be seriously doubted that the plaintiff has proved actual damages to the extent of the expenses of the trip, which, in consequence of not having the trunk, was made in vain; and also of counsel fees for bringing this suit. These expenses, exclusive of attorney’s fees, are proved to have been not less than forty -dollars. I cannot conceive on what grounds the court can refuse to •allow these damages, at least, and costs of suit.
I therefore dissent.
Morgan, J. I concur in this opinion.